In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Di Tucci, J.), dated September 22, 1988, which denied their motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, *678the motion for summary judgment is granted, and the complaint is dismissed.
The plaintiffs submitted extracts from the plaintiff Jan Zelenak’s examination before trial, in opposition to the defendants’ motion for summary judgment based on their assertion that the plaintiff Jan Zelenak had not suffered a "serious injury” as defined by Insurance Law § 5102 (d). These extracts consisted entirely of vague, self-serving, and conclusory assertions concerning his recurrent pain and his inability to work. As such, they were insufficient to establish, prima facie, that he sustained a "serious injury” as defined by the statute (see, Scheer v Koubek, 70 NY2d 678; Licari v Elliott, 57 NY2d 230; Palmer v Amaker, 141 AD2d 622). Accordingly, the Supreme Court erred in denying the defendants’ motion for summary judgment (see, Petrone v Thornton, 166 AD2d 513; Zaccara v Goff, 161 AD2d 638; O’Neill v Rogers, 163 AD2d 466; Phillips v Costa, 160 AD2d 855; Konco v E.T.C. Leasing Corp., 160 AD2d 680; Sundack v Power Test Petro Corp., 150 AD2d 440; Covington v Cinnirella, 146 AD2d 565). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.